EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher B. Kilner on September 13, 2021.

The application has been amended as follows: 
Please amend the title of the invention to read:
STAGE WITH MULTIPLE 

Reasons for Allowance
Claim 1, none of the prior art of record teaches alone or in combination the limitation “the second controller comprises: a ninth transistor connected between a first carry clock input terminal receiving the first carry clock signal and the inversion driving node, and having a gate electrode connected to the driving node; an eleventh transistor connected between the inversion driving node and a third power input terminal receiving high potential power, and having a gate electrode connected to a third control signal input terminal receiving the third control signal; and a twelfth transistor connected between the inversion driving node and the third power input terminal, and having a gate electrode connected to the first carry clock input terminal.”

Claims 11-14 and 18 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1.

Claim 2, none of the prior art of record teaches alone or in combination the limitation “an eighth transistor connected between the driving node and a second power input terminal receiving the second low potential power, and having a gate electrode receiving a carry signal of a next stage connected to the stage.”

	Claims 3-9 and 19 are dependent upon claim 2 and are allowed for the reason set forth above in claim 2.

	Claim 15, none of the prior art of record teaches alone or in combination the limitation “a third controller configured to transfer the second low potential power to the driving node when the second carry clock signal is input while the inversion driving node is set to a gate on voltage.”

	Claims 16-17 and 21 are dependent upon claim 15 and are allowed for the reason set forth above in claim 15.




Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LONG D PHAM/Primary Examiner, Art Unit 2691